—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 2, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as a shipping coordinator, citing her desire to attend school. We find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause. It has been held that resigning in order to pursue a course of academic study may not constitute “good cause” within the meaning of the Labor Law (see, Matter of Ganim [Kamerman & Soniker—Sweeney], 241 AD2d 742). Although claimant testified that her resignation actually was motivated by concerns over her health, she admitted that she did not inform the employer of her difficulties, request a leave of absence or take other appropriate steps to protect her employment (see, Matter of Steates [Commissioner of Labor], 260 AD2d 839; Matter of Scarlino [Sweeney], 243 AD2d 800). We have considered claimant’s remaining arguments and find them to be unpersuasive under the circumstances.
Cardona, P. J., Crew III, Peters, Spain and Graífeo, JJ., concur. Ordered that the decision is affirmed, without costs.